DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (U.S. Patent 8,773,180, hereafter Jang).
Claims 1, 8 and 15: Jang teaches an apparatus for controlling an internal reset signal (RST; Figure 6) that is synchronous to a clock signal (CLK; Figure 7), the apparatus comprising: 
	a clock switch circuit (510; Figure 7) that receives the clock signal (CLK) and is configured to output the clock signal (output of 510) in an on state (DIVEN=1) and block the clock signal in an off state (DIVEN=0); and 
a plurality of serially coupled D flip-flops (DFFs) (520, 530, 540) that are driven by the clock signal (CLK) output from the clock switch circuit (via 510), the plurality of serially coupled DFFs being configured to enable the internal reset signal (via CLKT and 420; Figures 6 and 7) in response to an external reset signal (RSTI to DIVEN; Figures 6 and 7) being enabled and to disable the internal reset signal after a predefined number of clock signal cycles after the external reset signal is disabled (via RSTI and DIVEN; Figures 6 and 7 and RST; Figure 8). 


Claims 2, 9 and 16: Jang further teaches that a data terminal (RSTB; Figure 7) of a first DFF in the plurality of DFFs (520) is coupled to a logic voltage at which the internal reset signal is enabled (via the logic level of DIVEN); and 
an inverse output terminal of a last DFF in the plurality of DFFs (Q of 540) is coupled to the internal reset signal (RSTB via 440 and DIVEN).  

Claims 3, 10 and 17: Jang further teaches an input terminal of the clock switch circuit (clock input of 520) is coupled to the clock signal (via 510); 
an output terminal of the clock switch circuit (output of 510) is coupled to a clock terminal of each DFF in the plurality of DFFs (via each clock input of 520, 530 and 540); and 
a control terminal (DIVEN input to 510) of the clock switch circuit (510) is coupled to the external reset signal (DIVEN).  

Claims 4, 11 and 18: Jang further teaches that the clock switch circuit (510) is in the off state (when DIVEN=0) so that the clock signal is not output to the plurality of DFFs (output of 510 is logic 0) in response to the external reset signal being enabled (RSTI via 440; Figure 6 and Figure 8), and in the on state (when DIVEN=1) so that the clock signal is output to the plurality of DFFs (output of 510 passes CLK) in response to the external reset signal being disabled (RSTI via 440; Figure 6 and Figure 8).  

Claims 5 and 12: Jang further teaches that the external reset signal (RSTI) is coupled to a reset terminal of each DFF in the plurality of DFFs (RSTB; Figures 520, 530 and 540).  

Claims 6, 13 and 19: Jang further teaches that each DFF is set in a reset mode (DIVEN=0, output of 510 disabled) and in a standby mode (DIVEN=1, CLK output to 520, 530 and 540) in response to the external reset signal being enabled and disabled, respectively (via RSTI and DIVEN).  

Claims 7, 14 and 20: Jang further teaches that the predefined number of clock signal cycles is dependent on a total number of DFFs (via 520, 530 and 540; Figure 7 and Figure 8).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2014/0118033 Figure 2; U.S. Patent 8,384,435 Figure 1; U.S. Patent 9,356,769 Figures 8 and 9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849